          Case 1:20-cv-02154-LGS Document 18 Filed 05/08/20 Page 1 of 2

Application GRANTED IN PART. Defendant GC Services shall answer, move or otherwise respond to the
Amended Complaint by June 22, 2020.

The initial pretrial conference, scheduled for May 14, 2020, is ADJOURNED to May 28, 2020, at 10:40 a.m.
The Court does not ordinarily adjourn conferences pending an answer. The parties shall file the joint letter
and proposed case management plan by May 21, 2020.

Dated: May 8, 2020
       New York, New York

VIA ECF

The Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Francis Didonato on behalf of himself and all others similarly situated v. GC
               Services Limited Partnership and Financial Asset Management Systems, Inc.
               U.S.D.C., S.D.N.Y., Civil Case No. 1:20-02154-LGS

Dear Judge Schofield:

        I represent Defendant, GC Services Limited Partnership (“GC Services”), in the above
action. I am writing to respectfully request that the deadline for GC Services to answer, move, or
otherwise plead to Plaintiff, Francis Didonato’s (“Plaintiff”) Amended Complaint be extended to
June 22, 2020. (Doc. 11). I further write to request that the Court adjourn the Initial Conference
until after June 22, 2020 when both Defendants have interposed responses to the Amended
Complaint. (Doc. 10).

        GC Services was served with the Amended Complaint on April 2, 2020. GC Services’
original deadline for filing a responsive pleading was April 23, 2020. GC Services’ current
deadline for filing a responsive pleading is May 20, 2020. (Doc. 15).

        On April 23, 2020, after GC Services was served, Plaintiff requested Co-Defendant,
Financial Asset Management Systems, Inc., (“FAMS”), to agree to waive service of summons.
FAMS consented to that request. Consequently, FAMS’ deadline for filing a responsive pleading
is June 22, 2020. FAMS has not yet retained local counsel.

        Should Your Honor grant this request, GC Services also requests that the May 7, 2020
deadline for the parties to submit the Proposed Civil Case Management Plan and Scheduling Order
and joint letter also be extended in accordance with the new date for the Initial Conference. (Doc.
10).

        This is GC Services’ second request for an extension to answer, move, or otherwise plead
to Plaintiff’s Complaint. Plaintiff consents to GC Services’ request for this extension. Plaintiff also
consents to the request to adjourn the Initial Conference and submit the Proposed Civil Case
Management Plan and Scheduling Order and joint letter until after both parties have filed
responsive pleadings.
         Case 1:20-cv-02154-LGS Document 18 Filed 05/08/20 Page 2 of 2
The Honorable Lorna G. Schofield
May 7, 2020
Page 2 of 2

       GC Services’ requests are not interposed for the purpose of delay. Rather, the parties seek
to unify the schedule and avoid incomplete or duplicative Initial Conferences. Further, GC
Services seeks this extension as its day-to-day business has been severely disrupted due to the
COVID-19 pandemic. This extension will permit GC Services to more fully investigate and
evaluate the instant matter.

       Wherefore, GC Services respectfully requests that Your Honor extend the deadline for it
to answer, move, or otherwise plead to Plaintiff’s Complaint to June 22, 2020, the current deadline
for FAMS responsive pleading, and adjourn the Initial Conference to a date after June 22, 2020
and the Defendants file their responses.
                                                     Respectfully,

                                                     /s/ Richard J. Perr
                                                     RICHARD J. PERR
RJP/sms
cc:   Adam Reese Shaw, Esquire (via email lashaw@bsfllp.com)
      George F. Carpinello, Esquire (via email gcarpinello@bsfllp.com)
      Austin Connell Smith, Esquire (via email austin@acsmithlawgroup.com)
